DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the amending of claims 1, 3, 5, 6, 8-10, 14, 15 and the cancellation of claims 2 and 4.
Response to Arguments
Applicant's arguments filed 07/19/2022 have been fully considered but they are not persuasive.
With respect to amended claim 1, the Applicant has argued the art of Chuyanov does not teach configuring a laser module based on given laser properties, including selecting a fast axis waveguide thickness for coupling into a fiber.
The Examiner agrees that Chuyanov does not directly disclose the selection of a fast axis waveguide thickness for coupling to a fiber. However, Chuyanov was found to teach the desired aspects of the beams not crossing ([0015]) and that the beams should not overlap upon the mirrors ([0029]) as is particularly claimed (claim 1). Chuyanov additionally teaches coupling to a fiber (fig.2/3 #36) and that the beam characteristics of fast axis divergence, size and an aperture size (which corresponds to “a fast axis waveguide thickness”) should all be taken into account for coupling to the fiber ([0034]). Further, it is clear to one of ordinary skill in the art that when using a fixed step height (fig.3) along with a lateral diode spacing and flat mounting surface (fig.2/3) that the beam divergence in the fast and slow directions is the remaining factor that will determine if the beams will avoid crossing each other as outlined to be desirable (see above). Although it is admitted that Chuyanov does not explicitly disclose selecting a beam fast axis divergence, beam fast axis size or a fast axis waveguide thickness (claim 1) based on the step height used, the totality of the teachings of Chuyanov make clear that this is an obvious final remaining selection within the system to accomplish the goal of Chuyanov to not have the beams overlap and is therefore a routine optimization of the taught parameters of the system (see MPEPE 2144.05 II A/B).
With respect to claims 6 and 11, the Applicant has argued Chuyanov does not disclose the selection step(s) as claimed.
The Examiner notes that similar to claim 1, Chuyanov was acknowledged as not disclosing the selecting step which is why a 103 rejection was presented as opposed to a 102 type rejection. For the merits of the obviousness of the modifications to Chuyanov regarding claims 6 and 11 the Examiner refers to the comments outlined above with respect to claim 1.

The Examiner notes that the Applicant has not particularly traversed the Examiner’s assertion of Official Notice in the previous office action. The Examiner wishes to make clear that the Officially noted fact is now considered admitted prior art because the Applicant has not particularly traversed the Examiner’s assertion. Please see MPEP 2144.03 C.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 at line 6 refers to “on laser diode mount” and is understood to more correctly refer to “on the laser diode mount” and has been examined as such.
Claim 1 at line 15 concludes with a “.” and is subsequently followed by “within an angle corresponding to a fiber.”. This last phrase following the first “.” is understood to be a typographical error whose presence was undesired. The claim has therefore been examined as though the phrase after the first “.” was not present.
Claim Rejections - 35 USC § 112
The previous 112 rejections of claims 5, 6, 10 and 15 are withdrawn due to the current amendments.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 and 5 (and all claims dependent therefrom) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 at lines 2-3 refers to “a predetermined focal length of fast axis collimation lenses”. The originally filed specification does not clearly recite the presence of such a “predetermined” focal length of the fast axis lenses and does not clearly state the fast axis waveguide thickness is based on such a predetermined focal length of the fast axis collimation lenses. This makes it unclear that the Applicant had possession of the claimed invention at the time of filing.
Claim 1 at lines 12-14 refers to “wherein the fast axis telescope and the objective lens produce a magnification of the fast axis waveguide thickness of each of the laser diodes that corresponds to an optical fiber core diameter”. The originally filed specification does not clearly disclose such a configuration. This makes it unclear that the Applicant had possession of the claimed invention at the time of filing.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 5 (and all claims dependent therefrom) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 refers first to “an optical fiber” at line 5 and later to “an optical fiber core diameter” at line 14. It is unclear if the “an optical fiber core diameter” is referring to the core diameter of the first reference fiber or a fiber which has not otherwise been mentioned in the claim which makes the meets and bounds unclear.
For purposes of examination the optical fiber core diameter will be understood to be referring to the first noted optical fiber.

Claims 1 refers to a beam numerical aperture when referencing “a fast axis numerical aperture” at line 15. A numerical aperture of an optical system is typically defined to be a measure of the system’s angular acceptance for incoming light. Although some literature refers to the numerical aperture of an optical beam or laser device the definition is not well-defined and the typical definition does not apply. As the definition of “numerical aperture” when referring to a beam does not have a clearly understood meaning the meets and bounds of the claims are unclear.
For purposes of examination, the “fast axis numerical aperture” will be understood to mean that outlined in the NAFA equation at pg.9 line 16 of the specification. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 11-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuyanov et al. (US2010/0226405).
With respect to claim 1, Chuyanov teaches a method, comprising: based on a predetermined step height of a laser diode mount (fig.3 LDs #22 on mount with steps, [0015], step height necessarily predetermined to construct mount) and a predetermined focal length of fast axis collimation lenses (fig.2 #24s, [0028], focal length necessarily predetermined based when selecting lens array elements), using a fast axis waveguide thickness ([0015], divergence and size of laser emitter beams considered and used by coupling to lenses, [0026, 28]; aperture size consider for couple based on NA, [0006, 34]) so as to couple emitted beams from a selected number of laser diodes into an optical fiber (fig.2 #36, [0026]); situating the selected number of laser diodes on laser diode mount (fig.2/3) at the predetermined height (fig.3); situating slow axis collimation lenses (fig.2 #26) and fast axis (fig.2 #24) collimation lenses to produce collimated 10beams from emitted beams from each of the laser diodes ([0028]), wherein the collimated beams propagate along respective axis (fast/slow axis); and situating a fast axis telescope (fig.2 #30, [0031-34]) and an objective lens (fig.2 #34, [0031]) to direct the collimated beams into the optical fiber (fig2), wherein the fast axis telescope and the objective lens produce a magnification of a fast axis waveguide thickness of each of the laser diodes that corresponds to the optical fiber size (fig.2/3, [0034]; telescope + objective lens necessarily producing a magnification the fast axis waveguide thicknesses as the waveguide thicknesses determine in part the fast axis characteristics of the emitted beam which are controlled for entry into the fiber) and the axes of the collimated beams are incident to the objective lens so that a fast axis numerical aperture is less than a numerical aperture of the optical fiber ([0034] makes clear the incoming beam(s) sizes, which includes the fast axis, are controlled to fit “within” the fiber’s NA). Chuyanov further teaches that the beams should not cross ([0015]) and that the beams should not overlap upon the mirrors ([0029]) and is particularly claimed (claim 1), as well as beam sizing to be controlled for entry into the fiber via the lenses ([0034]). Chuyanov does not specify selecting at least 5a fast axis waveguide thickness to be the same for each laser and to be based upon the step height and fast axis focal length. It is readily apparent from that depicted in figures 2 & 3 that when using a fixed step height and lateral diode spacing upon a flat mounting platform that the beam divergence in both the fast and slow axis directions will be the remaining factor in determining whether the emitted beams will cross as the divergence along the 2 directions (fast/slow axis) describes the beam spread. Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to select a fast axis waveguide thickness to be the same for each laser as the parameter is directly related to the spread/size of the beam (Chuyanov, [0006]) and would need be selected based on the mounting structure (fixed step height, lateral spacing, flat surface) in order to accomplish the goal of Chuyanov to avoid having the beams cross or overlap at the mirror to avoid loss of output power ([0015]), as well as to base the waveguide thickness of the fast axis focal length in order to couple the light for proper entry into the fiber ([0034]) as these modifications would amount to a routine optimization of the taught parameters of Chuyanov’s system (see MPEP 2144.05 II A/B).
Chuyanov further teaches use of a fiber with a core ([0013]), selecting the fast axis magnification of the emitted beam to couple to the fiber ([0014]), but does not clearly teach the magnification to be based on a core diameter of the optical fiber. The Examiner take Official Notice that it is well known in the art to make use of a fiber core to efficiently guide light within the fiber. Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to adjust the magnification value based on the fiber core diameter such that the light is coupled to the fiber core for efficient guiding by the fiber. 
With respect to claim 3, Chuyanov teaches the method outlined above, including the magnification of the telescope is less than one ([0032] based on beam compression). Chuyanov also teaches the importance of the laser device organization and spacing ([0015, 28, 29]), but does not teach the predetermined step height is between 200 um and 1,000 um. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to optimize the spacing of the diodes of Chuyanov has recognized the organization and spacing as a result effective variable which influences the path of the beams which are desired to not overlap ([0015, 29]) (see MPEP 2144.05 II A/B).
With respect to claim 6, Chuyanov teaches a method, comprising: based on fixed separations along fast axis directions (fig.3) and a number of laser diodes (fig.2 vs fig.4), using at least one of an emitted beam fast axis divergence, an emitted beam fast axis size, or a fast axis waveguide thickness ([0015], divergence and size of laser emitter beams considered and used by coupling to lenses, [0026, 28]; aperture size consider for couple based on NA, [0006, 34]) so as to couple a combined beam 10having a selected power (considered power obtained based on number of diodes) into an optical fiber (fig.2 #36); and situating the number of laser diodes at the fixed separations (fig.2/3) and directing emitted beams from each of the laser diodes to the optical fiber with corresponding fast (fig.2 #24) and slow axis (fig.2 #26) collimators, a fast axis telescope (fig.2 #30), and an objective lens (fig.2 #34).  Chuyanov further teaches that the beams should not cross ([0015]) and that the beams should not overlap upon the mirrors ([0029]) and is particularly claimed (claim 1). Chuyanov does not specify selecting at least 5one of an emitted beam fast axis divergence, an emitted beam fast axis size, a fast axis waveguide thickness based upon fixed separations along fast axis directions (the step height) and number of diodes. It is readily apparent from that depicted in figures 2 & 3 that when using a fixed step height and lateral diode spacing upon a flat mounting platform that the beam divergence in both the fast and slow axis directions will be the remaining factor in determining whether the emitted beams will cross as the divergence along the 2 directions (fast/slow axis) describes the beam spread, while the number of diodes and beam-spread thereof would necessarily limit the filling of the telescope and objective lens. Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to select a beam fast axis divergence, emitted fast axis beam size or a fast axis waveguide thickness as each of these parameters are directly related to the spread/size of the beam and would need be selected based on the mounting structure (fixed step height, lateral spacing, flat surface) in order to accomplish the goal of Chuyanov to avoid having the beams cross or overlap at the mirror to avoid loss of output power ([0015]), as well as to select based on the number of diodes to avoid loss at the telescope and objective lens ([0016]), and would amount to a routine optimization of the taught parameters of Chuyanov’s system (see MPEP 2144.05 II A/B).
With respect to claim 11, Chuyanov teaches a method, comprising: selecting a step height along a common fast axis direction (fig.3); using a common fast axis beam diameter and a common fast axis beam divergence (fig.2/3, common fast axis diameter and divergence used based on shared diode sizing, fig.2/3, [0034]); and 10shaping beams from each of a set of laser diodes spaced apart by the step height and having the common fast axis beam diameter and the common fast axis beam divergence along the common fast axis direction with respective fast axis collimators (fig.2 #24), a fast axis telescope (fig.2 #30), and an objective lens (fig.2 #34) so as to produce a combined beam having a combined beam fast axis beam diameter and beam divergence corresponding to an 15output fiber size and numerical aperture ([0034]), and shaping beams from each of the set of laser diodes along a slow axis direction with respective slow axis collimators (fig.2 #26) and the objective lens (fig.2 #34) so that the combined beam has a combined beam slow axis beam diameter and beam divergence corresponding to the output fiber size and numerical aperture ([0034]).  Chuyanov further teaches that the beams should not cross ([0015]) and that the beams should not overlap upon the mirrors ([0029]) and is particularly claimed (claim 1). Chuyanov does not specify selecting a common fast axis beam diameter and common fast axis beam divergence based upon the step height. It is readily apparent from that depicted in figures 2 & 3 that when using a fixed step height and lateral diode spacing upon a flat mounting platform that the beam divergence and diameter in both the fast and slow axis directions will be the remaining factor in determining whether the emitted beams will cross as the divergence along the 2 directions (fast/slow axis) describes the beam spread. Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to select a common beam fast axis divergence and common fast axis beam diameter as each of these parameters are directly related to the spread/size of the beam and would need be selected based on the mounting structure (fixed step height, lateral spacing, flat surface) in order to accomplish the goal of Chuyanov to avoid having the beams cross or overlap at the mirror to avoid loss of output power ([0015]) and would amount to a routine optimization of the taught parameters of Chuyanov’s system (see MPEP 2144.05 II A/B).
Chuyanov further teaches use of a fiber with a core ([0013]), selecting the fast axis magnification of the emitted and combined beam to couple to the fiber ([0014]), but does not clearly teach the magnification to be based on a core diameter of the optical fiber. The Examiner take Official Notice that it is well known in the art to make use of a fiber core to efficiently guide light within the fiber. Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to adjust the magnification value based on the fiber core diameter such that the combined light is coupled to the fiber core for efficient guiding by the fiber. 
With respect to claim 12, Chuyanov teaches the beams of the set of laser diodes are combined so as to fill a portion of an aperture of the objective lens (fig.2 portion of aperture,=opening between lens rim/edges, of lens #34 shown as filled).  
With respect to claim 13, Chuyanov teaches the method outlined above, including the magnification of the telescope is less than one ([0032] based on beam compression). Chuyanov also teaches the importance of the laser device organization and spacing ([0015, 28, 29]), but does not teach the predetermined step height is between 200 um and 1,000 um. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to optimize the spacing of the diodes of Chuyanov has recognized the organization and spacing as a result effective variable which influences the path of the beams which are desired to not overlap ([0015, 29]) (see MPEP 2144.05 II A/B).
With respect to claim 14, Chuyanov teaches the laser diodes are distributed along a slow axis direction to have a fixed slow axis spacing (fig.2, slow axis is right/left).  
With respect to claim 16, Chuyanov teaches for each laser diode, the beam is directed to the objective lens with a respective reflector (fig.2 via #28s).  
With respect to claim 17, Chuyanov teaches the slow axis collimators are situated to direct fast axis and slow axis collimated beams to the respective reflectors (fig.2 #26 couples beams to #28s).  
With respect to claim 18, Chuyanov, as modified, teaches the method outlined above, but does not teach the focal length of the fast axis collimators is between 200 um and 400 um and a focal length of the objective lens is between 5 mm and 12 mm. The values of focal length are well known result affective variables in the optical arts. Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to adjust the focal lengths to the claimed values as a means of optimizing the known art (see MPEP 2144.05 II A/B) to create a desired beam size.

Claims 5, 8-10, 15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuyanov in view of Hemenway et al. (US 9214786).
With respect to claim 5, Chuyanov teaches the method outlined above, but does not teach each of the diodes of the set of laser diodes emits in a wavelength range of 800 nm to 1,000 nm, and the set of laser diodes consists of either 1) two sets of seven laser diodes that couple a total optical power of at least 160 W into the optical fiber, 2) two sets of nine laser diodes that couple a total optical power of at least 200 W into the optical fiber, wherein the optical fiber has a core diameter of 105 pm, 3) two sets of 15 laser diodes that couple a total optical power of at least 360 W into the optical fiber, wherein the optical fiber has a core diameter of 105 pm, or 4) two sets of 24 laser diodes that couple at least 800 W into the optical fiber, wherein the optical fiber has a core diameter of 200 pm. Hemenway teaches a similar laser array arrangement wherein the lasers emit at 976nm (col.5 line 32), and two sets of seven laser diodes couple a total optical power of at least 160W into a fiber (col.14 lines 3-8). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of the wavelength, emitter numbers and power of Hemenway in the device of Chuyanov in order to utilize a standard optical wavelength for communication and/or pumping, and a desired number of emitters to produce a large output power.
With respect to claim 8, Chuyanov teaches the method outlined above, but does not teach selecting a slow axis dimension so that a slow axis beam parameter produce BPP is less than a maximum allowable fiber BPP.  Hemenway further teaches that slow axis BPP can increase resulting in increased divergence angle (col.6 lines 7-11). Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to limit the slow axis BPP to be less than the max fiber BPP in order to efficient couple light to the fiber by avoiding less desirable (divergent) beam characteristics (Hemenway, col.6 lines 7-11).
With respect to claim 9, Chuyanov teaches the method outlined above, but does not teach the slow axis dimension is selected based on a threshold associated with optical damage to one or more of the laser diodes.  Hemenway further teaches limiting the slow axis dimension to reduce chances of catastrophic optical damage (col.11 lines 21-33). Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to select the slow axis dimension based on a threshold of optical damage as Hemenway has demonstrated such a selection can reduce probability for damaging the laser facet and improve reliability (col.11 lines 21-33).
With respect to claim 10, Chuyanov teaches the method outlined above, but does not teach each of the diodes of the set of laser diodes emits in a wavelength range of 800 nm to 1,000 nm, and the set of laser diodes consists of either 1) two sets of seven laser diodes that couple a total optical power of at least 160 W into the optical fiber, 2) two sets of nine laser diodes that couple a total optical power of at least 200 W into the optical fiber, wherein the optical fiber has a core diameter of 105 pm, 3) two sets of 15 laser diodes that couple a total optical power of at least 360 W into the optical fiber, wherein the optical fiber has a core diameter of 105 pm, or 4) two sets of 24 laser diodes that couple at least 800 W into the optical fiber, wherein the optical fiber has a core diameter of 200 pm. Hemenway teaches a similar laser array arrangement wherein the lasers emit at 976nm (col.5 line 32), and two sets of seven laser diodes couple a total optical power of at least 160W into a fiber (col.14 lines 3-8). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of the wavelength, emitter numbers and power of Hemenway in the device of Chuyanov in order to utilize a standard optical wavelength for communication and/or pumping, and a desired number of emitters to produce a large output power.
With respect to claim 15, Chuyanov teaches the method outlined above, but does not teach each of the diodes of the set of laser diodes emits in a wavelength range of 800 nm to 1,000 nm, and the set of laser diodes consists of either 1) two sets of seven laser diodes that couple a total optical power of at least 160 W into the optical fiber, 2) two sets of nine laser diodes that couple a total optical power of at least 200 W into the optical fiber, wherein the optical fiber has a core diameter of 105 pm, 3) two sets of 15 laser diodes that couple a total optical power of at least 360 W into the optical fiber, wherein the optical fiber has a core diameter of 105 pm, or 4) two sets of 24 laser diodes that couple at least 800 W into the optical fiber, wherein the optical fiber has a core diameter of 200 pm. Hemenway teaches a similar laser array arrangement wherein the lasers emit at 976nm (col.5 line 32), and two sets of seven laser diodes couple a total optical power of at least 160W into a fiber (col.14 lines 3-8). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of the wavelength, emitter numbers and power of Hemenway in the device of Chuyanov in order to utilize a standard optical wavelength for communication and/or pumping, and a desired number of emitters to produce a large output power.
With respect to claim 19, Chuyanov and Hemenway teach the method outlined above, while Hemenway further teaches the fiber has a diameter of 105um (col.14 line 8) and Chuyanov teaches coupling to the fiber ([0014]) having a core ([0013]). Chuyanov and Hemenway do not specify the optical fiber has a core diameter of 105 um. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the 105um size of Hemenway for the core size of Chuyanov in order to couple a large amount of light to the fiber for guiding.
With respect to claim 20, Chuyanov, as modified, teaches the method outlined above, but does not teach the laser diodes are flared laser diodes. Hemenway further teaches the diodes are flared laser diodes (abstract). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of the flared laser diodes of Hemenway in the device of Chuyanov in order to improve the divergence and beam parameter produce (col.2 lines 25-55).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuyanov in view of Sipes, Jr. et al. (US 2014/0064305).
With respect to claim 7, Chuyanov teaches the method outlined above, but dos not teach15with resw the emitted beam fast axis size is less than 1.60 um or the fast axis beam divergence is greater than 48 degrees.  Sipes teaches a similar optical system (fig.3a) for coupling a laser diode array to a fiber while accounting for divergence (fig.1a) and further teaches the diodes to have a fast axis beam divergence greater than 48 degrees ([0030], ~50 degrees). Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the fast axis divergence value of Sipes in the method of Chuyanov in order to utilize a divergence angle shown to be suitable for use in a similar optical system while realizing the goal of coupling to an optical fiber.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Please see the previously included PTO-892 for a list of related art.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828